                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

HENRY SOURBRINE,
    Plaintiff,

          v.                                           CIVIL ACTION NO. 20-CV-0067

DAVID BYRN,
WARDEN DELAWARE COUNTY,
     Defendant.                                                       FEB -5 2020
                                                                   ···-- ""'~ ~::;!.P.N. Clc(I\
                                                                 --, - --            C:";·. c:::'i<
                                         MEMORANDUM

SANCHEZ, C.J.                                                                   FEBRUARY~20

          Plaintiff Henry Sourbrine, a prisoner at the George W. Hill Correctional Facility, has

filed a civil rights Complaint pursuant to 42 U.S.C. § 1983 naming David Byrn as a Defendant in

his individual and official capacities. 1 Sourbrine seeks leave to proceed in forma pauperis. For

the following reasons, Sourbrine will be granted leave to proceed in forma pauperis and his

Complaint will be dismissed with prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

I.        FACTUAL ALLEGATIONS

          Sourbrine, a pretrial detainee, avers that he been denied property without being afforded

due process oflaw. (ECF. No. 2 at 3-4.)2 Specifically, Sourbrine asserts that when he was

arrested and detained at the George W. Bill Correctional Facility on November 4, 2019, his

inmate account was assessed a $100 booking fee "according to local statute." (Id. at 4.)

Thereafter, following a series of deposits into his inmate account from outside sources during the




1
 Although the caption of the Complaint names "David Byrn Warden Delaware County," the
Court notes that the second page of Sourbrine' s Complaint identifies David Byrn as the Warden
of the George W. Hill Correctional Facility.
2
     The Court adopts the pagination assigned to the Complaint by the CM/ECF system.
months of November and December, the $100.00 booking fee was incrementally withdrawn

from his inmate account and satisfied in December 2019. (Id.) Sourbrine has filed this

Complaint asserting that his

                rights to due process as declared in the Fifth Amendment of the
                United States Constitution, and ensured to [him] by the Fourteenth
                Amendment of the United States Constitution in that [he is] being
                denied property without being afforded due process oflaw. That is
                to say $100.00 booking fee is confiscated without notice or
                hearing.

(Id)

II.      STANDARD OF REVIEW

         The Court will grant Sourbrine leave to proceed in forma pauperis because it appears that

he is incapable of paying the fee to commence the civil action. 3 Accordingly, 28 U.S.C. §

1915(e)(2)(B)(ii) applies, which requires the Court to dismiss the Complaint if it fails to state a

claim. Whether a complaint fails to state a claim under§ 1915(e)(2)(B)(ii) is governed by the

same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6),

see Tourscher v. McCullough, 184 F.3d 236,240 (3d Cir. 1999), which requires the Court to

determine whether the complaint contains "sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). Conclusory allegations do not suffice. Id. As Sourbrine is proceeding pro

se, the Court construes his allegations liberally. Higgs v. Att'y Gen., 655 F.3d 333, 339 (3d Cir.

2011).




3
  However, as Sourbrine is a prisoner, he will be obligated to pay the $350.00 filing fee in
installments in accordance with the Prison Litigation Reform Act. See 28 U.S.C. § 1915(b).


                                                  2
III.   DISCUSSION

       "To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law." West v. Atkins, 487 U.S. 42, 48 (1988).

For the following reasons, the Complaint fails to state a claim as pied.

       A. Claims Based on Financial Charges

       Sourbrine's allegations are premised on the fact that GEO Corporation, which currently

operates the George W. Hill Correctional Facility, charges a $100 booking fee upon processing

an inmate. In Tillman v. Lebanon Cty. Corr. Facility, 221 F.3d 410 (3d Cir. 2000), the United

States Court for the Third Circuit considered constitutional challenges to a program that required

inmates to pay toward their living expenses. The plaintiff in that case was assessed a fee of

$10.00 per day for housing costs associated with his incarceration in accordance with the

prison's "Cost Recovery Program." Upon his release from prison, he had accrued a debt in

excess of$4,000.00 as a result of being required to share in the costs of his incarceration. He

claimed, among other things, that the Cost Recovery Program violated the Eighth Amendment

and the Due Process Clause.

       The Tillman court held that prison officials could, consistent with the Constitution,

deduct monies from inmates' accounts to recover some of the costs of their imprisonment. Id. at

417-23. The charged fees did not violate the Eighth Amendment because "[the plaintiff] was

never denied room, food, or other necessities," and his sentence was not extended due to his

inability to pay. Id at 419. Additionally, the court found no violation of substantive or

procedural due process. With respect to procedural due process, the court explained that pre-

deprivation hearings are not required for deductions that "involve routine matters of accounting,

with a low risk of error" such as payments related to the Cost Recovery Program. Id at 422; see

                                                  3
also Montanez v. Sec'y Pa. Dep't of Corr., 773 F.3d 472,484 (3d Cir. 2014) ("When deductions

from inmate accounts involve 'routine matters of accounting' based on fixed fees or where

temporal exigencies require immediate action, pre-deprivation hearings are not required."

(quoting Tillman, 221 F.3d at 422.)).

       Since Tillman, courts have routinely rejected constitutional challenges to prison programs

that require inmates to share in the cost of their incarceration. See Williamson v. Northampton

Cty. Prison, Civ. A. No. 12-2333, 2012 WL 1656291, at *2 (E.D. Pa. May 9, 2012) (rejecting

challenge to prison's deduction of half of prisoner's deposit for room and board where"[n]othing

in the complaint suggests that plaintiff would be subject to a longer sentence or that he would be

denied basic human needs if he did not pay a certain amount of money toward his room and

board"); Bohs.field v. Polhemus, Civ. A. No. 11-3007, 2012 WL 603089, at *4 (D.N.J. Feb. 23,

2012) ("'User fees', similar to the one at issue here [a booking fee and daily $20.00 housing fee],

have been determined to be nominal surcharges and non-punitive, and therefore, they do not

violate due process"); Firestone v. Rockovich, Civ. A. No. 17-2116, 2018 WL 347728, at *2

(M.D. Pa. Jan. 10, 2018) (dismissing claim based on $100 booking fee because it "involves a

routine matter of accounting based on a fixed fee"). Although a plaintiff might be able to

challenge the constitutionality of such fees if those fees were coupled with unconstitutional

conditions of confinement, see Duran v. Merline, Civ. A. No. 07-3589, 2008 WL 9846824, at *7

n.6 (D.N.J. Mar. 11, 2008), Sourbrine has not alleged that he has been subjected to

unconstitutional conditions. Accordingly, Sourbrine's challenge to the assessment and deduction

of the $100 booking fee from his inmate account fails to state a claim. 4


4
 To the extent that Sourbrine attempts to assert a claim "for the benefit of all prisoners, present
and in the future" (ECF No. 2 at 5), Sourbrine lacks standing to pursue a claim on behalf of all
prisoners because a non-attorney proceeding pro se may not represent others in federal court.
See Twp. ofLyndhurst, N.J. v. Priceline. com, Inc., 657 F .3d 148, 154 (3d Cir. 2011) ("[A]
                                                 4
       B. Official Capacity Claim

       Although Sourbrine has indicated his intent to sue David Byrn in his official capacity

(ECF No. 2 at 2), his official capacity claim against Byrn fails. Official capacity claims are

indistinguishable from claims against the entity that employs the officials. See Kentucky v.

Graham, 473 U.S. 159, 165-66 (1985) ("Official-capacity suits ... 'generally represent only

another way of pleading an action against an entity of which an officer is an agent."') (quoting

Monell v. Dep 't ofSoc. Servs. ofNY., 436 U.S. 658, 690, n. 55 (1978)). In other words, "an

official-capacity suit is, in all respects other than name, to be treated as a suit against the entity."

Id. Accordingly, the official capacity claim against Byrn is essentially a claim against Delaware

County.

        A municipality or local government entity is not liable under § 1983 based solely on an

allegation that an employee of that entity committed a constitutional violation. See Monell, 436

U.S. at 691. Rather, a municipality or a local government entity is only liable under § 1983 if a

policy or custom of that entity caused the constitutional violation in question. Id at 694. Again,

because no constitutional violation occurred with respect to the assessment of the $100 booking

fee, the Court will dismiss Sourbrine's claim against Byrn in his official capacity.

        C. Claim Based on Access to Law Library

        Although the focus of the Complaint is Sourbrine's due process challenge to the booking

fee, he also avers he had "inadequate time in the law library" and requests that the Court issue an

order which would permit him "more than one day per week for one hour of time in the law

library." (ECF No. 2 at 4, 6.) To the extent that Sourbrine is asserting a claim based on denial of



plaintiff must assert his or her own legal interests rather than those of a third party" to have
standing to bring a claim (quotations omitted)); Osei-Afriyie ex rel. Osei-Afriyie v. Med Coll. of
Pa., 937 F.2d 876, 882-83 (3d Cir. 1991) (a prose litigant who is not an attorney may not pursue
claims on behalf of anyone other than himself).
                                                    5
access to the courts, it is not plausible as pied, it does not appear to be connected with the

assessment and collection of booking fees by the George W. Hill Correctional Facility, and,

therefore, may not be properly joined to that claim in this lawsuit.

       "A prisoner making an access-to-the-courts claim is required to show that the denial of

access caused actual injury." Jackson v. Whalen, 568 F. App'x 85, 87 (3d Cir. 2014) (per

curiam) (quoting Lewis v. Casey, 518 U.S. 343,350 (1996)). In other words, a prisoner claiming

that he was denied access to the courts must allege an injury traceable to the conditions of which

he complains. Diaz v. Holder, 532 F. App'x 61, 63 (3d Cir. 2013) (per curiam) (affirming

dismissal of denial of access claims where plaintiff failed to tie alleged deficiencies in library to

harm in underlying action). In general, an actual injury occurs when a prisoner demonstrates that

a "nonfrivolous" and "arguable" claim was lost because of the denial of access to the courts.

Christopher v. Harbury, 536 U.S. 403,415 (2002). "[T]he underlying cause of action, ... is an

element that must be described in the complaint." Id.

        Here, Sourbrine merely alleges "inadequate time in the law library." (ECF No. 2 at 4.)

He fails to allege any additional facts regarding the nature of any underlying cause of action or

how a nonfrivolous and arguable claim was lost because he was denied access to the law library.

Sourbrine's generalized, conclusory statement is insufficient to state a plausible access to the

courts claim as he has not alleged any actual injury to his case. Accordingly, this claim will be

dismissed from the current action.

        Because any access to the courts claim is unrelated to the balance of Sourbrine's booking

fee claim, it is subject to severance under Federal Rule of Civil Procedure 21. Federal Rule of

Civil Procedure 20 allows a plaintiff to join multiple defendants in one action if: (a) "any rtght

to relief is asserted against them jointly, severally, or in the alternative with respect to or arising

out of the same transaction, occurrence, or series of transactions or occurrences"; and (b) "any

                                                   6
question oflaw or fact common to all defendants will arise in the action." "For courts applying

Rule 20 and related rules, 'the impulse is toward entertaining the broadest possible scope of

action consistent with fairness to the parties; joinder of claims, parties ~d remedies is strongly

encouraged."' Hagan v. Rogers, 570 F.3d 146, 153 (3d Cir. 2009) (quoting United Mine

Workers ofAm. v. Gibbs, 383 U.S. 715, 724 (1966)).

       "But this application, however liberal, is not a license to join unrelated claims and

defendants in one lawsuit." McKinney v. Prosecutor's Office, Civ. A. No. 13-2553, 2014 WL

2574414, at *14 (D.N.J. June 4, 2014) (internal quotations omitted). "Thus multiple claims

against a single party are fine, but Claim A against Defendant 1 should not be joined with

unrelated Claim B against Defendant 2." George v. Smith, 507 F.3d 605,607 (7th Cir. 2007).

Indeed, "[t]he courts[] ... have frowned on prisoners' attempts to lump together their

multifarious grievances about life in a single prison, let alone multiple prisons." McKinney,

2014 WL 2574414, at *15. To remedy a misjoinder, a Court may add or drop a party or sever

any claims. Fed. R. Civ. P. 21. "A district court has broad discretion in deciding whether to

sever a party pursuant to Federal Rule of Civil Procedure 21." Boyer v. Johnson Matthey, Inc.,

Civ. A. No. 02-8382, 2004 WL 835082, at *1 (E.D. Pa. Apr. 16, 2004).

        Here, the factual allegations concerning any alleged denial of access to the courts would

present a distinct set of events. For this reason, Sourbrine will not be granted leave to amend his

current Complaint to raise the claim, but he is free to assert the claim in a separate lawsuit.

IV.     CONCLUSION

        For the foregoing reasons, the Court will grant Sourbrine leave to proceed informa

pauperis and dismiss his Complaint with prejudice for failure to state a claim upon which relief

may be granted. The Complaint is dismissed with prejudice since any amendment of a claim

based upon a constitutional challenge to the assessment of a booking fee would be futile.

                                                  7
Sourbrine, however, is free to assert any claim concerning any alleged denial of access to the

courts in a separate lawsuit. An appropriate Order follows.

                                             BY THE COURT:




                                                8
